In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-08-00464-CV

 _____________________


WILLIAM ERNEST ENDERLE, Appellant


V.


AMANDA MARIE ENDERLE, Appellee




On Appeal from the 88th District Court

Hardin County, Texas

Trial Cause No. 48,225




MEMORANDUM OPINION
	William Ernest Enderle filed notice of appeal but failed to file a brief.  He is
represented by counsel.  See Tex. R. App. P. 6.  On May 11, 2009, we notified the parties that
the brief had not been filed and warned that failure to file a brief could result in a dismissal
of the appeal for want of prosecution.  Enderle requested and was granted a final extension
but failed to file a brief.  On July 28, 2009, we notified the parties  that the appeal would be
submitted to the Court without oral argument on August 18, 2009.  See Tex. R. App. P. 6,
39.8.  On August 6, 2009, we again notified the parties that appellant's counsel had not filed
a brief and that "the appeal is subject to dismissal for want of prosecution on or after August
18, 2009."  
	In the absence of a brief assigning error for appellate review, we dismiss the appeal
for want of prosecution.  Tex. R. App. P. 38.8(a)(1); Tex. R. App. P. 42.3(b).
	APPEAL DISMISSED.
								____________________________
									DAVID GAULTNEY
  										Justice

Submitted on August 18, 2009
Opinion Delivered August 27, 2009

Before Gaultney, Kreger, and Horton, JJ.